DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jadran Mihailovic on August 31, 2022.

The application has been amended as follows: 
Please amend claim 4, more specifically in line 4 change “a unit for locating” to “a first unit for locating” and in line 7 change “a unit for calculating” to “a second unit for calculating”. 
Please amend claim 7, more specifically in line 6 change “a unit for locating” to “a first unit for locating” and in line 9 change “a unit for calculating” to “a second unit for calculating”. 
Please amend claim 11, more specifically in line 5 change “a unit for locating” to “a first unit for locating” and in line 9 change “a unit for calculating” to “a second unit for calculating”. 
Please amend claim 12, more specifically in line 8 change “a unit for locating” to “a first unit for locating” and in line 11 change “a unit for calculating” to “a second unit for calculating”. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a system for tracking a target and for compensating for atmospheric turbulence as claimed, comprising: at least two light sources each configured to emit a light beam to the target along an axis of propagation in an emission direction; at least two collimators, with each of the collimators being respectively associated with one of the light sources, with each of the collimators being configured to collimate the light beam of the associated light source; more specifically in combination with a reference device arranged downstream of all the collimators in the emission direction, the reference device comprising a reflecting plane configured to reflect a portion of the light beam exiting from all the collimators; at least two targeting modules, with each of the targeting modules being associated respectively and integrally with one of the light sources, with each of the targeting modules being configured to lead the light beam from the light source to reach a predetermined zone of the target; at least two detection modules, with each of the detection modules being associated respectively and integrally with one of the light sources, with each of the detection modules comprising a first detection surface configured to receive the portion of the beam reflected by the reflecting plane of the reference device, the portion of the beam reflected by the reflecting plane of the reference device being received and detected on the first detection surface at a current position; at least two first modules for determining an angle of deviation, configured to respectively determine an angle of deviation from a spatial shift on the first detection surface between a reference position on the first detection surface and the current position, the angle of deviation being determined after each of the targeting modules has led each of the light beams to reach the predetermined zone of the target, with the angle of deviation corresponding to an angle between the portion of the beam reflected by the reflecting plane of the reference device and the axis of propagation; a second module for determining phase deviation, configured to determine phase deviations from angles of deviation determined by the at least two first modules for determining an angle of deviation, with the second module for determining phase deviation being configured to determine a wave front reconstituted from angles of deviation, the phase deviations being determined by the second module for determining phase deviation by comparing the reconstituted wave front with a plane wave front which is parallel to the reflecting plane of the reference device; and at least two adjustment modules, configured to adjust each of the light sources in order to compensate for the atmospheric turbulence according to the phase deviations determined by the second module for determining phase deviation.
Claims 2-12 are allowed because of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878